Citation Nr: 0124264	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-27 863	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and pulmonary fibrosis as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
that, among other things, denied a claim of entitlement to 
service connection for COPD and pulmonary fibrosis as a 
result of asbestos exposure.  The veteran testified at a 
hearing before a member of the Board in February 1999.  
Previously, this case was before the Board in April 1999 when 
it was remanded for additional development. 


FINDING OF FACT

The veteran does not have COPD or pulmonary fibrosis that is 
attributable to asbestos exposure during military service.


CONCLUSION OF LAW

The veteran does not have COPD or pulmonary fibrosis that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet.App. 439 
(1995).  In the veteran's case, he contends that he has COPD 
and pulmonary fibrosis as a result of exposure to asbestos 
during his military service.  He claims that he served as a 
firefighter and had to wear protective equipment made of 
asbestos on a daily basis.  

Private treatment reports from F. Van Nynatten, M.D., show 
that, at an examination in January 1988, the diagnoses 
included COPD.  A hospital discharge summary from New Hanover 
Memorial Hospital, dated in August 1989, shows that the final 
diagnoses included asbestosis.  A discharge summary from Cape 
Fear Memorial Hospital, dated in August 1993, shows that Dr. 
Van Nynatten indicated that the veteran's past medical 
history was significant for asbestosis.

In a letter dated in December 1996, Dr. Van Nynatten 
specifically opined that the veteran had moderate COPD and a 
history of significant asbestos exposure that occurred within 
the context of his working as a firefighter and wearing 
asbestos suits.  It was Dr. Van Nynatten's opinion that at 
least part of the veteran's respiratory morbidity was the 
result of asbestos exposure in service and that his 
occupational history was such that he had had considerable 
exposure for many years.

At a VA examination in March 1997, the veteran gave a history 
of exposure to asbestos suits on a daily basis as a 
firefighter in service.  The examiner referred to the private 
report of December 1996 and noted that x-rays at that time 
showed no definite evidence of asbestosis.  (X-rays of the 
chest revealed no definite evidence of asbestos exposure and 
a computerized tomography (CT) scan was recommended for more 
definite results.)  Initial interpretation of pulmonary 
function tests indicated mild restriction; however, that 
result was crossed out and "within normal limits" was 
added.  The diagnosis was history of asbestos exposure with 
COPD and pulmonary fibrosis without chest x-ray abnormality.  
The examiner opined that chest x-rays did not show evidence 
of pulmonary asbestosis and that it was not likely that the 
veteran's present symptoms were related to asbestos exposure 
while in service.  

May 1997 CT scan results from the Cape Fear Valley Medical 
Center were essentially within normal limits.  A physician 
opined that he saw no sequela of asbestosis.

In a May 1997 addendum to the March 1997 VA examination 
report, the examiner opined that the May 1997 CT scan report 
substantiated the impression as mentioned in the March 1997 
report, which was that there was no clinical or radiological 
evidence of asbestosis.  

Although the VA opinion clearly indicated, as corroborated by 
the CT scan, that the veteran did not have asbestosis, it was 
not so clear on the question of whether any COPD was indeed 
due to service or any in-service asbestos exposure.  (It 
appears that the March 1997 report originally included an 
opinion as to COPD, but this was later crossed out, 
apparently in May 1997.)  On the other hand, COPD was 
directly addressed in Dr. Van Nynatten's opinion.  Since the 
veteran's claim had been characterized as a claim of service 
connection for COPD and pulmonary fibrosis, not as a claim 
for asbestosis, the Board found that additional development 
of the evidentiary record was required to clarify the 
possible relationship between any COPD and military service.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Consequently, 
the Board remanded the case for a new examination in 
April 1999.

Pursuant to the Board's April 1999 remand, an examination was 
conducted for VA in September 2000.  The examiner noted that 
the records suggested that the veteran indeed had a history 
of asbestos exposure in service, but that the veteran's 
physical examination was unremarkable.  Examination of the 
chest revealed that the lungs were entirely clear.  Chest x-
rays were entirely normal.  Pulmonary function testing 
revealed no significant obstruction.  It was the examiner's 
impression that pulmonary function tests, more likely than 
not, were not indicative of significant disease.  The 
examiner noted that, specifically, there was no significant 
obstruction, and that what appeared to be moderate 
restrictive defect, was more likely than not, related to 
limited effort.  Following examination and a review of the 
records, the diagnosis was that there was no evidence of any 
respiratory disease.  It was noted that the veteran's normal 
diffusion capacity was another indication that he did not 
have a significant interstitial disease.  Moreover, test 
results were negative for asbestosis.

Although the veteran has at times been found to have COPD, 
the Board finds that the most recent examination best 
explains the veteran's pulmonary situation, namely that he 
does not have COPD or pulmonary fibrosis attributable to 
asbestos exposure in service.  Even though Dr. Van Nynatten 
indicated that the veteran had COPD, his assessment was not 
supported by test results like the March 1997 and September 
2000 examinations were.  It seems clear that, when the 
veteran was examined in March 1997, the examiner initially 
believed that the veteran had a history of COPD, but later, 
upon review of specific test results, concluded that there 
was in fact no COPD.  CT scan results and pulmonary function 
results have been specifically interpreted as showing 
incomplete effort on testing rather than pulmonary pathology 
as was suggested by Dr. Van Nynatten.  The September 2000 
examiner took time to review the entire record, and even 
conceded that the records supported the veteran's history of 
asbestos exposure during service, but concluded that the 
veteran had no respiratory disease.  The Board finds that the 
examinations conducted for VA, which arrived at assessments 
based specific testing, including CT scans, and a review of 
the record, are of greater evidentiary weight than Dr. Van 
Nynatten's assessment, which was not based on such an 
evidentiary review.

Although the record includes outpatient treatment records 
that occasionally refer to COPD as one of the veteran's 
diagnosed disabilities, it appears that such assessments were 
not made following the same detailed review of records and 
detailed testing as was conducted for VA in 1997 and 2000.  
Rather, these assessments appear to have been carried over 
from earlier comments, such as those by Dr. Van Nynatten, 
without independent corroboration by pulmonary testing.  As 
noted above, the Board gives greater weight to the 
assessments made in 1997 and 2000 by examiners who relied on 
specific test results and a review of the record.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  A grant 
of service connection is not warranted.  

In deciding this claim, the Board recognizes that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) was enacted 
during the pendency of this appeal.  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See 38 U.S.C.A. § 5107 note (West Supp. 2001).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the law 
have been satisfied.  By the statement of the case and 
supplemental statements of the case furnished the veteran, 
the RO has notified him of the information and evidence 
necessary to substantiate his claim.  There is no indication 
that additional evidence exists which would potentially 
affect the outcome of this case.  Additionally, the veteran 
has been afforded multiple examinations in connection with 
the current appeal.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, consequently poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

Service connection for COPD or pulmonary fibrosis as a result 
of asbestos exposure is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

